Mugglin, J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered April 13, 2000, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the second degree. On this appeal, defendant challenges only the severity of his *777sentence, requesting that we exercise our authority to modify it in the interest of justice (see, CPL 470.15 [6] [b]). Acknowledging that defendant was only 19 years of age at the time of conviction, that he has support from his friends and family and that he has made certain improvements in his life while incarcerated, we remain unpersuaded that his sentence should be modified.
On November 29, 1999, defendant was convicted of misdemeanor charges involving unlawful possession of marihuana and unlawful dealing with a child. The felony convictions stem from his having made, on five separate occasions during the months of September and October 1999, sales of cocaine to an undercover State Police Investigator. His 10-count indictment included at least two A-I felonies. He was allowed to plead to two A-II felonies—in full satisfaction of the indictment—on condition that he receive two concurrent indeterminate terms of imprisonment of SVs years to life. The sentencing minutes reflect his full understanding of the bargain. While the sentence imposed was the maximum for an A-II felony, it is within the permissible statutory range and the record reveals no abuse of discretion or extraordinary circumstances. Hence, we decline to disturb it (see, People v Britt, 283 AD2d 778, 781, lv denied 96 NY2d 916; People v Spencer, 272 AD2d 682, 685, lv denied 95 NY2d 858; People v Dolphy, 257 AD2d 681, 685, lv denied 93 NY2d 872).
Mercure, J.P., Peters, Carpinello and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.